Citation Nr: 0828446	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for gastroesophageal 
reflux. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to April 
2005.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in North Little Rock, Arkansas 
(hereinafter RO).  

In February 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issues of entitlement to service connection for a 
psychiatric disorder, gastroesophageal reflux and erectile 
dysfunction require additional development and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  Evidence of record dated one year and one day after 
separation from service showed multiple diastolic blood 
pressure readings of 100 or more. 

2.  There is no competent evidence linking hemorrhoids to 
service.  
 
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
hypertension was manifested to a degree of 10 percent within 
one year of separation from service and is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist - The Veterans Claims 
Assistance Act (VCAA)

Given the grant of service connection for hypertension, the 
Board need not undertake a thorough analysis as to whether 
the VCAA has been complied with as any error is harmless.  
The Board must, however, undertake a thorough analysis as to 
whether the VCAA has been complied with, with regard to the 
claim of service connection for hemorrhoids; this discussion 
follows. 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), imposes obligations on VA in 
terms of its duties to notify and assist claimants.  First 
with regard to the duty to notify, prior to initial 
adjudication in letters dated in April and July 2006, the RO 
advised the claimant of the information necessary to 
substantiate the claim addressed below.  He was also informed 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA examination reports and private treatment record 
and the veteran's own statements he presented, to include in 
sworn testimony to the undersigned.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination in connection with the claim for service 
connection for hemorrhoids is not warranted because, as 
discussed below, there is no evidence meeting the low 
threshold that the evidence "indicates" that there "may" 
be a nexus between a current disability associated with 
hemorrhoids and the veteran's service, such as medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision with respect to 
this claim on the merits, or credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims 
adjudicated below that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including hypertension, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the veteran's service 
retirement examination, do not reflect any evidence of 
hypertension or hemorrhoids.  After service, clinical records 
dated one year and one day after service separation in May 
2006 show treatment for hypertension after the veteran felt 
dizzy at work.  Multiple diastolic pressure readings at that 
time were 100 or more.  Follow up readings continued to 
demonstrate such elevated diastolic readings and the veteran 
was prescribed medication for control of his hypertension.  

The post service evidence also includes a March 2006 clinical 
report reflecting treatment for what was thought to be 
hemorrhoids with rectal bleeding noted at that time.  Also of 
record is a diagnosis of hemorrhoids following a VA 
examination in April 2006, at which time the veteran stated 
the he had been suffering from hemorrhoids intermittently for 
three years.  Such a history would place the onset of 
hemorrhoids in service, and the veteran stated that he was 
treated for this condition therein symptomatically.  

As set forth above, if hypertension is manifested to a degree 
of 10 percent or more within one year of service, there is a 
rebuttable presumption that it was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The rating criteria provide for a 10 percent rating 
for hypertension with diastolic blood pressure readings that 
are predominantly 100 or more.  38 C.F.R. § 4.104, DC 7101.  
Such readings are demonstrated on clinical evidence dated in 
May 2006 only one year and one day after separation from 
service.  Given such proximity to the presumptive period of 
these elevated diastolic pressure readings, and the fact that 
it may very well be the case that the veteran had undetected 
high blood pressure prior to May 2006 within the one year 
presumptive period, the Board will give the veteran the 
benefit of the doubt and find that hypertension may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

With respect to hemorrhoids, while the veteran told the 
examiner in April 2006 that he was treated for this condition 
in service, the service medical records do not document such 
treatment.  As for the veteran's assertions that his 
hemorrhoids are related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the lack of any 
competent medical evidence linking hemorrhoids to service, 
the claim for service connection for this condition cannot be 
granted.  Hickson, supra.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for hemorrhoids, the doctrine is 
not for application.  Gilbert, supra.  
 
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is 
granted. 

Entitlement to service connection for hemorrhoids is denied. 


REMAND

The service medical records reflect an assessment of anxiety 
and stress in March 1996 as well as erectile dysfunction at 
that time, felt by an examiner to be "stress induced."  The 
veteran also complained about anxiety and depression at his 
service retirement examination.  A September 1996 service 
medical record reflects an assessment of mild gastritis.  

After service, private clinical records dated in 2007 
indicate the veteran has been afforded individual and group 
therapy and that he has been diagnosed with depression and 
anxiety.  The post service evidence also reflects treatment 
for erectile dysfunction in 2006, with one examiner 
postulating that this was related to the veteran's 
hypertension.  Finally, gastroesophageal reflux was diagnosed 
following an April 2006 VA examination, with the veteran at 
that time commenting at that time that he had been 
experiencing symptoms of reflux for 5 or 6 years, thereby 
placing the onset of such symptoms in service.

Given the in-service and post-service evidence as summarized 
above, and the testimony presented by the veteran to the 
undersigned with respect to what he feels was the in-service 
onset of the conditions, the Board concludes that VA 
examinations are necessary in this case to determine whether 
he has a psychiatric disorder, erectile dysfunction or 
gastroesophageal reflux as a result of service are in order 
to comply with the duty to assist the veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An opinion 
as to whether erectile dysfunction is the result of a 
psychiatric disorder or hypertension will also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded VA 
examinations to determine the etiology 
of erectile dysfunction, 
gastroesophageal reflux and any 
psychiatric disorder currently found.  
All pertinent symptomatology and 
findings should be reported in detail.  
The claims file must be made available 
to and reviewed by the each examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records, each 
examiner must state whether there is a 
50 percent probability or greater that 
any such currently diagnosed disorder 
is etiologically related to the 
veteran's service.  In addition with 
respect to erectile dysfunction, 
opinions as to whether there is a 50 
percent probability or greater that 
this condition is the result of a 
psychiatric disorder or hypertension, 
to include by way of aggravation, 
should also be expressed.  A complete 
rationale for each opinion must be 
provided.  The report prepared must be 
typed.

2. The RO must notify the veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling such an examination was sent 
to the last known address.  It must also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claims for service 
connection for a psychiatric disorder, 
gastroesophageal reflux and erectile 
dysfunction must readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with these 
claims, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


